FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30033

               Plaintiff - Appellee,             D.C. No. 3:08-cr-00103-RRB

  v.
                                                 MEMORANDUM *
STAFFORD EUGENE ANDERSON, II,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                     Ralph R. Beistline, Chief Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Stafford Eugene Anderson, II, appeals from the 180-month sentence

imposed following his guilty-plea conviction for drug trafficking conspiracy, in

violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A), and distribution of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
controlled substances, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Anderson contends that the Fair Sentencing Act applies retroactively to

preclude the mandatory minimum sentence imposed by the district court for his

crack cocaine conviction. This argument is foreclosed. See United States v.

Baptist, 646 F.3d 1225, 1228-29 (9th Cir. 2011) (per curiam).

      AFFIRMED.




                                         2                                    10-30033